Case: 1:20-cv-02542-JG Doc #: 69 Filed: 09/21/21 1 of 4. PageID #: 2328



  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO
  -----------------------------------------------------------------------
                                                                   :
  COLLEEN KUCHAR,                                                  :
                                                                   :        CASE NO. 1:20-cv-02542
                        Plaintiff,                                 :
                                                                   :
             vs.                                                   :        OPINION & ORDER
                                                                   :        [Resolving Docs. 46, 47]
  SABER HEALTHCARE HOLDINGS,
  LLC, et al.,                                                     :
                                                                   :
                        Defendants.                                :
                                                                   :
  -----------------------------------------------------------------------

  JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

            Plaintiff Colleen Kuchar sues her former employer and related entities, for unpaid

  overtime and wage-related violations. 1 This Court conditionally certified two collectives

  under the Fair Labor Standards Act. 2 The parties met and conferred on notice form and

  content but were unable to reach agreement. Both sides submitted proposed distribution

  plans and Notice and Consent to Join forms. 3

            For the following reasons, the Court APPROVES Plaintiff’s proposed distribution

  plan and proposed Notice and Consent to Join Forms once they are amended to conform

  with this order.

            The Court DIRECTS Defendant to provide Plaintiff with a roster of all potential opt-

  in plaintiffs within ten days of this order. The Court further ORDERS Notice and Consent

  to Join forms to be sent within fourteen days of Plaintiff receiving Defendant’s roster.

       I.         Opt-In Methods


            1
              Doc. 1; Doc. 11.
            2
              Doc. 43.
            3
              Doc. 46; Doc. 47.
Case: 1:20-cv-02542-JG Doc #: 69 Filed: 09/21/21 2 of 4. PageID #: 2329

  Case No. 1:20-cv-02542
  Gwin, J.

            Plaintiff seeks to allow opt-in by mail, email, fax, text message, or electronic signing

  at a website, while Defendants seek to restrict the options only to mail, email, or fax. 4

            Plaintiff may create a website for potential opt-in plaintiffs to electronically sign a

  Consent to Join form. 5 Opt-in by text message, however, is not permitted.

      II.         Recipients

            Defendants propose restricting notice to employees who did not sign binding

  arbitration agreements. 6

            In the Sixth Circuit, “employees who do not sign individual arbitration agreements

  are free to sue collectively, and those who do sign individual arbitration agreements are

  not.” 7

            While arbitration agreements were traditionally not considered until the

  decertification stage, “our intra-circuit district courts have begun to consider evidence of

  such agreements earlier in the lifespan of a FLSA case.”8 The Sixth Circuit law on this issue

  is currently unsettled. 9 The Fifth and Seventh Circuits, however, have held that arbitration

  agreements should be considered at the notice stage. 10

            The Court exercises its discretion to follow the emerging trend. Plaintiff should not

  send notice to employees with binding arbitration agreements. Defendants have the




            4
                Doc. 46-2 at 2; Doc. 47-2 at 1.
            5
                Vasser v. Mapco Express, LLC, 3:20-CV-00665, 2021 WL 2661136, at *6 (M.D. Tenn. June 29,
  2021).
            6
            Doc. 46-2 at 1, Doc. 46-3 at 1.
            Gaffers v. Kelly Services, Inc., 900 F.3d 293, 296 (6th Cir. 2018).
            7

          8
            Holder v. A&L Home Care and Training Ctr., LLC, 1:20-CV-757, 2021 WL 3400654, at *11 (S.D.
  Ohio Aug. 4, 2021).
          9
            Id.; York v. Velox Express, Inc., 3:19-CV-092, 2021 WL 918768, at *3 (W.D. Ky. Mar. 10, 2021).
          10
              In re JPMorgan Chase & Co., 916 F.3d 494, 501 (5th Cir. 2019); Bigger v. Facebook, Inc., 947
  F.3d 1043, 1050 (7th Cir. 2020).
                                                       -2-
Case: 1:20-cv-02542-JG Doc #: 69 Filed: 09/21/21 3 of 4. PageID #: 2330

  Case No. 1:20-cv-02542
  Gwin, J.

  burden to show valid arbitration agreements. 11 Plaintiff may challenge the existence and

  validity of the arbitration agreements. 12

     III.        Other Amendments to Proposed Notice and Consent to Join Forms

            In overseeing notice, “courts must be scrupulous to respect judicial neutrality” and

  “avoid even the appearance of judicial endorsement of the merits of the action.” 13

            The Court finds that several amendments Defendants propose are appropriate to

  preserve judicial neutrality. The third paragraph of the section “Description of the Action”

  should be amended to read:

                    This collective action is in its early stages. The Court has not
                    decided whether Plaintiff is correct or whether Defendants
                    are correct. The right to any recovery has not been established
                    and is not guaranteed or certain. Your decision to participate
                    in this lawsuit does not guarantee that you will receive any
                    money. 14

            Defendants propose adding contact information for defense counsel to the form, but

  that addition is unnecessary because it does not “offer[] any useful information to

  prospective plaintiffs.” 15

            Once amended to conform with this order, the notice will accurately describe the

  suit and preserve judicial neutrality.

     IV.         Distribution Plan




           Holder, 2021 WL 3400654 at *8.
            11

           York, 2021 WL 918768 at *5.
            12

        13
           Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 174 (1989).
        14
           Swigart v. Fifth Third Bank, 276 F.R.D. 210, 214 (S.D. Ohio 2011).
        15
           Hall v. U.S. Cargo and Courier Serv., LLC, 299 F. Supp. 3d 888, 899 (S.D. Ohio 2018) (quoting
  Gomez v. ERMC Prop. Mgt. Co., LLC, 3:13-CV-01081, 2014 WL 3053210, at *1 (N.D. Ohio July 7, 2014)).
                                                    -3-
Case: 1:20-cv-02542-JG Doc #: 69 Filed: 09/21/21 4 of 4. PageID #: 2331

  Case No. 1:20-cv-02542
  Gwin, J.

           The Court approves Plaintiff’s request for notice by mail and email. The Court has

  “discretion in deciding how notice is disseminated.” 16 Northern District of Ohio courts

  routinely authorize notice by email. 17 Email “is an inexpensive, non-invasive, effective

  way to ensure that notice is received in a timely manner.” 18

      V.         Conclusion

           The Court APPROVES Plaintiff’s proposed distribution plan and Plaintiff’s proposed

  Notice and Consent to Join forms once they are amended to conform with this order. 19

           The Court DIRECTS Defendant to provide Plaintiff with a roster of all potential opt-

  in plaintiffs, including their full names, their dates of employment, job titles, their last

  known home addresses, phone numbers, and their personal email addresses within ten

  days of this Order. The Court further ORDERS Notice and Consent to Join forms to be sent

  within fourteen days of Plaintiff receiving Defendant’s roster.

           The Court ORDERS a 60-day opt-in period. The Court also ORDERS the parties to

  file a joint status report within 14 days of the close of the opt-in period.



  IT IS SO ORDERED.



  Dated: September 21, 2021                                 s/     James S. Gwin
                                                            JAMES S. GWIN
                                                            UNITED STATES DISTRICT JUDGE


           16
             Staggs v. Fuyao Glass Am., Inc., 3:17-CV-191, 2018 WL 840178, at *2 (S.D. Ohio Feb. 8, 2018).
           17
             See, e.g., Byerly v. Robin Indus., Inc., No. 1:19-CV-1004, 2019 WL 4256390, at *4 (N.D. Ohio
  Sept. 9, 2019); Wright v. Physicians & Surgeons Ambul. Serv., Inc., 5:18-CV-372, 2018 WL 4519892, at *3
  (N.D. Ohio Sept. 21, 2018).
           18
                Brandenburg v. Cousin Vinny's Pizza, LLC, 3:16-CV-516, 2017 WL 3500411, at *5 (S.D. Ohio
  Aug. 15, 2017).
          19
             Doc. 47.
                                                      -4-
